Citation Nr: 1434041	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  13-18 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for bilateral upper extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Paul Goodson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel
INTRODUCTION

The Veteran had active service from July 1984 to May 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.

The Veteran testified before the undersigned by Video Conference in May 2014.  A copy of the transcript has been associated with the file.

In June 2014, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2013).

The Virtual VA paperless claims processing system contains the hearing transcript from the May 2014 Video Conference hearing and VA treatment records dated in April 2012.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  Documents on the Veterans Benefits Management System (VBMS) are either duplicative of the evidence of record or are not pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his cervical spine disability, diagnosed as degenerative joint disease of the cervical spine with osteophyte foraminal impingement and cervical stenosis at C5/6 was aggravated by a fall in January 2012 due to his service-connected right knee disability.  

In April 2012, Dr. S.G. diagnosed the veteran with subacute posterior cervical, bilateral shoulder/arm pain.  He indicated his belief that this pain was related to the disc-osteophyte complex present at C5/6, with subjective symptoms secondary to aggravation of the pre-existing pathology related to the fall from his knee giving way. 

In January 2013, the Veteran underwent a VA examination.  The examiner found that the Veteran's cervical spine disability was less likely than not proximately due to or the result of the Veteran's service-connected right knee disability.  The examiner explained that the findings on the Veteran's cervical magnetic resonance imaging (MRI) were consistent with severe chronic degenerative joint disease and degenerative disc disease of the cervical spine, not an acute injury.  In an addendum opinion, the examiner found that the Veteran's degenerative joint disease of the cervical spine was less likely as not permanently aggravated, beyond its natural progression, by the service-connected right knee.  She explained that the March 2012 MRI of the cervical spine documented long-standing chronic degenerative changes to the cervical spine without evidence of acute aggravation by the reported January 2012 fall secondary to the right knee giving way.

In May 2014, Dr. S.G. provided a nexus opinion.  He explained that the Veteran's January 2012 fall was secondary to his right knee pain and giving way.  Dr. S.G. further opined that the Veteran's January 2012 fall aggravated a pre-existing condition, resulting in his neck, shoulder, and arm pain.

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's claims must be remanded for further procedural development.

In this regard, the Board finds that the favorable and unfavorable opinions presently of record are not sufficient for purposes of evaluating the Veteran's claim.  The Board finds that the January 2013 examiner failed to address the nexus opinions offered by Dr. S.G., which found that the Veteran's January 2012 fall, resulting from his service-connected right knee giving way, aggravated his pre-existing cervical spine disability.  Furthermore, the examiner failed to address the sudden onset of radicular symptoms and neck pain following the January 2012 fall.  However, the Board finds that Dr. S.G. did not provide a detailed rationale for how he reached his opinion.  Therefore, a remand is therefore required to obtain a new VA examination and opinion. 

Furthermore, the Veteran contends that his bilateral upper extremity radiculopathy, diagnosed as cervical radiculopathy, is secondary to his cervical spine disability.  In a January 2013 VA examination, the examiner found that the Veteran's cervical radiculopathy was at least as likely as not attributable to the Veteran's cervical spine condition.  As discussed above, the Veteran is not currently service-connected for his cervical spine disability.  Therefore, the Board concludes that further development and adjudication of the Veteran's claim for service connection for his cervical spine disability, may provide evidence in support of his claim for entitlement to service connection for his bilateral upper extremity radiculopathy.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined).

While on remand, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Furnish the Veteran a 38 C.F.R. § 3.159(b) letter, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Then, the RO should refer the case to an examiner with appropriate expertise to determine the nature and etiology of the Veteran's current cervical spine disability, specifically whether it was caused or permanently aggravated by the fall in January 2012 due to his service-connected right knee disability.  The claims file and a copy of this remand should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  All necessary tests and studies should be performed, and all findings should be set forth in detail.  

The examiner is asked to:

a)  Provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any currently present cervical spine disability was either:

(i) caused by the Veteran's service-connected bilateral knee disability, to include his fall in January 2012 due to this service-connected right knee disability; or 

(ii) permanently aggravated by the Veteran's service-connected bilateral knee disability, to include his fall in January 2012 due to this service-connected right knee disability.

b)  In formulating the requested opinion, the examiner must:

i)  address the sudden onset of radicular symptoms and neck pain following the January 2012 fall; and 

(ii) address the April 2012 and May 2014 opinions from Dr. S.G.

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. 

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

3. After the above development has been completed, adjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



